UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________

                             No. 01-31479
                           Summary Calendar
                        _____________________

                      UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                 versus

                         WILLIAM LEE KELLY,

                                                   Defendant-Appellant.


          Appeal from the United States District Court
              for the Western District of Louisiana
                        (01-CR-30011-ALL)


                          June 27, 2002
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Claiming   the   district   court    erred   in   admitting   certain

evidence and that the trial-evidence was insufficient to support

his conviction, William Lee Kelly appeals his jury conviction for

making to a firearms dealer a false statement, regarding prior

(three) felony convictions, in violation of 18 U.S.C. § 922(a)(6).

     Evidentiary rulings are reviewed for abuse of discretion.

E.g., United States v. Cantu, 167 F.3d 198, 203 (5th Cir.), cert.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
denied, 528 U.S. 818 (1999).    “Furthermore, if this Court finds an

abuse of discretion in the admission ... of evidence, we review the

error under the harmless error doctrine.”         United States v. Haese,

162 F.3d 359, 364 (5th Cir. 1998), cert. denied, 526 U.S. 1138

(1999); see FED. R. EVID 103(a).     “In order to preserve a claim of

error for appellate review, a party must timely object ... [in

district court to] the objectionable evidence, stating the specific

ground of the objection.”      United States v. Martinez, 962 F.2d

1161, 1165-66 (5th Cir. 1992) (citing FED. R. EVID. 103(a)(1)).

     Kelly maintains the district court abused its discretion in

admitting   Government    exhibits       G-7   (Kelly’s    palm    print    and

signature) and G-11 (samples of Kelly’s handwriting).

     Regarding G-7, the district court did not abuse its discretion

in admitting it as self-authenticating; the document was certified

and under   seal.   See    FED. R. EVID.       902(4);    United   States    v.

Johnston, 127 F.3d 380, 389 (5th Cir. 1997), cert. denied, 522 U.S.

1152 (1998); United States v. Scurlock, 52 F.3d 531, 538 (5th Cir.

1995).

     Kelly did not object to the admission of G-11.                Therefore,

review is limited to plain error.          See, e.g., Cantu, 167 F.3d at

204; FED. R. EVID. 103(d).   Kelly has not shown such error.

     Regarding his sufficiency challenge, Kelly timely moved at

trial for judgment of acquittal.         Therefore, for such a challenge,

the evidence is reviewed to determine “whether any reasonable trier


                                     2
of fact could have found [it] established guilt beyond a reasonable

doubt”.      United States v. Martinez, 975 F.2d 159, 161 (5th Cir.

1992), cert. denied, 507 U.S. 943 (1993).                   In so doing, “we review

the evidence, whether direct or circumstantial, in the light most

favorable to the jury verdict”.               United States v. Resio-Trejo, 45

F.3d 907, 910 (5th Cir. 1995). “All credibility determinations and

reasonable inferences are to be resolved in favor of the verdict.”

Id. at 911.        And, “the evidence need not exclude every reasonable

hypothesis of innocence”. United States v. Jaramillo, 42 F.3d 920,

923   (5th    Cir.),    cert.   denied,       514    U.S.      1134   (1995).   “[W]e

determine only whether the jury made a rational decision, not

whether      its    verdict   was   correct         on   the    issue   of   guilt   or

innocence”.        United States v. Dean, 59 F.3d 1479, 1484 (5th Cir.

1995), cert. denied, 516 U.S. 1064 (1996), and cert. denied, 516

U.S. 1082 (1996).

      Based upon our review, we conclude that a reasonable trier of

fact could have found the evidence established beyond a reasonable

doubt that:        the seller was a licensed firearms dealer; Kelly made

a false statement; he knew it was false; and it was intended, or

likely, to deceive the seller into believing the firearm could be

lawfully sold to Kelly.         See United States v. Polk, 118 F.3d 286,

294-95 (5th Cir.), cert. denied, 522 U.S. 988 (1997); Martinez, 975

F.2d at 160-61.

                                                                          AFFIRMED


                                          3